The appellant was convicted of having intoxicating liquor in his possession, the evidence as to which was conflicting. *Page 459 
He introduced evidence to the effect that his reputation "as a peaceable, law-abiding citizen" was good. The state introduced evidence in rebuttal thereof, and one of its witnesses said that he (meaning the appellant) "has a reputation of being a bootlegger," i.e., one who carries liquor about on his person for sale in violation of law.
A motion to exclude this evidence was overruled. The brief of counsel for the appellant is addressed solely to this ruling.
The appellant having put his character in issue, the state had the right to introduce evidence relative thereto, particularly as to the trait of character involved in the commission of the crime charged. Bootlegging of intoxicating liquor necessarily implies possession thereof by the bootlegger. Consequently, for one to have the reputation of being a bootlegger necessarily includes the reputation of possessing intoxicating liquor. The appellant's specific contention is that the evidence necessarily implies that he had been guilty of other violations of the liquor laws, and was therefore incompetent under the rule forbidding the introduction of evidence of other specific offenses disconnected from the one under consideration. This may be true, but no further than would have been the case had the witness said that his reputation for possessing liquor in violation of the law was bad.
Affirmed.